DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
Disposition of Claims
Claims 1-20 are pending.
Claims 1-10 are rejected.
Claims 11-20 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Josefy (DE-1652073-A1) in view of Kajiwara et al. (hereinafter "Kajiwara") (U.S. 4,487,050).
Regarding Claim 1, Josefy, as best understood, discloses an apparatus (Fig. 3, a double belt grinder; [0021]) for manufacturing a panel (Fig. 3, a workpiece 22; [0021]), comprising:
a contacting roller (Fig. 3, an upper pressure roller 21; [0021]) with both ends supported rotatably in a vertical direction (the upper pressure roller 21 is rotationally disposed in an upper unit A1 of a frame and therefore is supported vertically above a lower unit A2; see Fig. 3) and configured to perform surface-processing on a panel that is to be processed (Fig. 3, the upper pressure roller 21 presses an upper grinding belt 11 toward the workpiece 22 and therefore performs surface processing via the upper grinding belt 11; [0018] & [0021]);
a pressing roller (Fig. 3, a lower pressure roller 21a; [0021]) configured to press the panel toward the contacting roller (Fig. 3, the lower pressure roller 21a presses a lower grinding belt 11 toward the workpiece 22 and therefore presses the workpiece 22 into the upper pressure roller 21; [0018] & [0021]);
a belt (Fig. 3, an upper grinding belt 11; [0021]) having a rough surface to form hair-line textures or scratch patterns on the panel (Fig. 3, the upper grinding belt 11 is an abrasive belt; [0017] & [0021]) and configured to be pressed against the panel by the contacting roller (Fig. 3, the upper pressure roller 21 presses the upper grinding belt 11 toward the workpiece 22; [0018] & [0021]); and
a tensioning roller (Fig. 3, a tension roller 30; [0019]) to maintain a tension of the belt (Fig. 3, the tension roller 30 tensions an upper pulling section 11a of the upper grinding belt 11; [0019]),

The intended use language “a panel for a home appliance” does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Josefy, as best understood, can carry out the function, i.e. the intended use recited absent any specific structure recited to do so.
	Josefy, as best understood, fails to explicitly disclose a supporting roller provided above the contacting roller and configured to support a middle portion of the contacting roller; and wherein the tensioning roller is provided above the supporting roller.
However Kajiwara, in the art of rolling, teaches an apparatus (Fig. 1, a rolling mill; Col. 2, Lines 17-19), comprising:
a contacting roller (Fig. 1, an upper work roll 2; Col. 2, Lines 34-35); and
a supporting roller (a center backup roll 4c; see Annotated Fig. 2) provided above the contacting roller (the center backup roll 4c is above the upper work roll 2; see annotated Fig. 2) and configured to support a middle portion of the contacting roller (Annotated Fig. 2, the center backup roll 4c supports the upper work roll 2; Col. 2, Lines 40-51).
The advantage of the center backup roll is to control the amount of pressing force on the contacting roller and the panel (Kajiwara; Col. 2, Lines 46-52).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the double belt grinder as disclosed by Josefy, to add the center backup roll, as taught by Kajiwara, between the upper pressure roller and a deflection roller to control the amount of pressing force on the contacting roller and the panel (Kajiwara; Col. 2, Lines 46-52).


    PNG
    media_image1.png
    702
    989
    media_image1.png
    Greyscale

Regarding Claim 2, Josefy, as best understood and previously modified by Kajiwara, discloses the apparatus according to Claim 1. Kajiwara further teaches a plurality of supporting rollers (a plurality of additional support rolls 4a, 4b, 4d, 4e; see Annotated Fig. 2) arranged at regular intervals above the contacting roller (the plurality of additional support rolls 4a, 4b, 4d, 4e are arranged at regular intervals along a length of the upper work roll 2; see Annotated Fig. 2).
Regarding Claim 3, Josefy, as best understood and previously modified by Kajiwara, discloses the apparatus according to Claim 1. Kajiwara further teaches a receiving roller (Fig. 1, an input side first intermediate roll 3 of a pair of first intermediate rolls 3; Col. 2, Lines 37-41) disposed between the contacting roller and the supporting roller (the input side first intermediate roll 3 is disposed between the center support roll 4c and the upper work roll 2; see Annotated Fig. 2).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to further modify the modified double grinding unit as disclosed by Josefy, to further add the intermediate roll, as taught by Kajiwara, between the backup roll and the upper pressure roller to reduce unevenly distributed pressing forces on the contacting roller and panel (Kajiwara; Col. 3, Lines 34-47).
Regarding Claim 4, Josefy, as best understood and previously modified by Kajiwara, discloses the apparatus according to Claim 3. Kajiwara further teaches a plurality of receiving rollers (a plurality of second intermediate rolls (not shown); Col. 4, Lines 30-31).
Regarding Claim 5, Josefy, as best understood and previously modified by Kajiwara, discloses the apparatus according to Claim 3. Kajiwara further teaches wherein a length of the receiving roller is longer than or equal to a length of the contacting roller (the input side first intermediate roll 3 and the upper work roll 2 are substantially equal in length; see Annotated Fig. 2).
Regarding Claim 6, Josefy, as best understood and previously modified by Kajiwara, discloses the apparatus according to Claim 3. Kajiwara further teaches wherein the supporting roller has a length that is shorter than a length of the contacting roller (the center support roll 4c is shorter in length than the upper work roll 2; see Annotated Fig. 2), and is disposed at a center of the contacting roller (the center support roll 4c is disposed at a center of the upper work roll 2; see Annotated Fig. 2).
Regarding Claim 7, Josefy, as best understood and previously modified by Kajiwara, discloses the apparatus according to Claim 1. Josefy, as best understood, further discloses wherein the pressing roller is disposed below the contacting roller (the lower pressure roller 21a is disposed below the upper pressure roller 21; see Fig. 3), and presses the panel upward (Fig. 3, the lower pressure roller 21a 
Regarding Claim 8, Josefy, as best understood and previously modified by Kajiwara, discloses the apparatus according to Claim 1. Josefy, as best understood, further discloses wherein the pressing roller presses the panel when the panel arrives at a position between the contacting roller and the pressing roller, and releases a pressure applied on the panel before the panel escapes from between the contacting roller and the pressing roller (Fig. 3, the upper unit A1 is vertically adjustable therefore lowering the upper unit A1 increases a pressure of the lower pressure roller 21a on the workpiece 22 and raising the upper unit A1 releases the pressure of the lower pressure roller 21a on the workpiece 22; [0022]).
Regarding Claim 9, Josefy, as best understood and previously modified by Kajiwara, discloses the apparatus according to Claim 1. Josefy, as best understood, further discloses a pinching apparatus (Fig. 3, an upstream supporting assembly comprising a lower support 39 and an upper support 40; [0021]) disposed in front of or behind the contacting roller and the pressing roller (Fig. 3, the upstream support assembly is disposed upstream in a conveying direction z of the upper pressure roller 21 and lower pressure roller 21a; [0021]), and configured to pinch the panel (Fig. 3, the upstream support assembly passes the workpiece 22 therebetween; [0022]),
wherein the pinching apparatus comprises an upper pinching roller (Fig. 3, a first upper roller 42; [0022]) disposed above the panel (the first upper roller 42 is disposed above the workpiece 22; see Fig. 3), and a lower pinching roller (Fig. 3, a first lower roller 41; [0021]) disposed below the panel (the first lower roller 41 is disposed below the workpiece 22; see Fig. 3), and
wherein the pinching apparatus pinches the panel when the panel arrives at a position between the upper pinching roller and the lower pinching roller (Fig. 3, the lower support 39 and the upper support 40 are vertically adjustable therefore decreasing the vertical distance between the lower 
Regarding Claim 10, Josefy, as best understood and previously modified by Kajiwara, discloses the apparatus according to Claim 9. Josefy, as best understood, further discloses wherein the pinching apparatus comprises a plurality of upper pinching rollers (Fig. 3, a plurality of upper rollers 42; [0022]), and a plurality of lower pinching rollers (Fig. 3, a plurality of lower rollers 41; [0021]) corresponding to the plurality of upper pinching rollers (the plurality of lower rollers 41 correspond with the plurality of upper rollers 42; see Fig. 3).
Response to Arguments
Applicant’s arguments, see Pages 9-12, filed March 22, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
von Schumann (US 2016/0325395) teaches a deburring machine with an abrasive belt and contact roller for pressing the abrasive belt against a metal work piece.
Lienard (US 2001/0011001) teaches a polishing device for creating convex arches on an outer surface of a metal workpiece.
Sauder Jr. et al. (U.S. 4,742,650) teaches a sanding machine with two different sanding heads.
Schuster (U.S. 3,872,627) teaching an endless abrasive belt sanding machine with a vertically oriented head.
Kiser (U.S. 3,832,808) teaches an abrasive belt-type planning machine.
Mears (U.S. 3,524,284) teaches an abrasive milling head.
Nylund (U.S. 3,269,065) teaches a sanding machine with an endless sanding belt trained over a plurality of rollers.
Herchenrider (U.S. 2,162,279) teaches a grinding apparatus with a roll for bring an abrasive belt into contact with a metal sheet.
Schulte (U.S. 1,998,770) teaches a grinding apparatus for grinding metallic sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725